TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00113-CV


                                     Marlonia Ivy, Appellant

                                                  v.

                          Victor Garcia and Wanda Garcia, Appellees


            FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
       NO. 17-1299-CC2-4, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellees Victor Garcia and Wanda Garcia have filed a motion to dismiss this

appeal. Appellant Marlonia Ivy filed a notice of appeal on February 11, 2020. Although the

initial notice of appeal states that Ivy appeals “from the final judgment rendered on January 16,

2020,” the trial court’s order, titled “Partial Summary Judgment,” reflects that the trial court signed

it on January 30, 2020, after hearing the Garcias’ summary-judgment motion on January 3, 2020,

and January 16, 2020.1 In their motion to dismiss, the Garcias assert that we lack jurisdiction

over the appeal because the January 30, 2020 order is not a final judgment. In addition to being

titled “Partial Summary Judgment,” the order explicitly states that “the Court is not ruling on

Defendants’ request for additional attorney’s fees at this time, without prejudice to Defendants’




1
  Ivy subsequently amended her notice of appeal. Her latest-filed notice of appeal indicates that
she desires to appeal “from the summary judgment, court denial of a duplicate unaltered timestamp
master copy of the reporter’s audio recording of all hearings/trials rendered on January 16, 2020,
ability to later urge that request.” Accordingly, the Garcias’ request for attorneys’ fees remains

outstanding. Furthermore, the order on its face unequivocally states that it does not finally dispose

of all claims. See In re Elizondo, 544 S.W.3d 824, 827-828 (2018) (per curiam) (analyzing

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205-06 (Tex. 2001), and holding that judgment

containing unambiguous finality phrase, which stated that judgment was final and appealable and

disposed of all claims and parties, operated as final judgment, and finality phrase must be taken

at face value even if all claims are not actually disposed of).

               There is no indication that a final judgment is imminent. As a general rule, a party

may only appeal from a final judgment. Lehmann, 39 S.W.3d at 195. Accordingly, we grant the

Garcias’ motion and dismiss the appeal without prejudice to refiling after the trial court issues an

order disposing of the remaining claim for attorneys’ fees. See Tex. R. App. P. 42.3(a).



                                               __________________________________________
                                               Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: April 24, 2020




by the County Courts for Williamson County, Texas, in Cause No. 17-1299-CC2-4: Styled
Marlonia Ivy v. Victor Garcia and Wanda Garcia.”

                                                  2